Citation Nr: 0934674	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-24 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
sleep apnea.


FINDING OF FACT

There is competent medical evidence of record establishing 
that the Veteran's sleep apnea was first manifest in service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for service connection 
for sleep apnea, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  


Analysis

The Veteran claims that his current sleep apnea is related to 
his military service.  In the alternative, he claims that his 
sleep apnea was caused or aggravated by his service-connected 
asthma.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was formally diagnosed with sleep apnea in 
September 2003.  The Veteran contends that he experienced 
sleep problems during his military service, well before this 
diagnosis.  The record shows this to be true.

Although the Veteran was not diagnosed with sleep apnea 
during service, there is evidence showing that he had 
symptoms during service.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  A September 1990 service treatment record notes 
that the Veteran had fallen asleep while on duty in the past 
and was reprimanded.  In a February 2008 statement, the 
Veteran's wife recalled this incident and explained that the 
Veteran thought, at the time, that his chronic tiredness was 
because of rotating shifts and tinnitus.  The Veteran's wife 
also stated that she witnessed the Veteran experience the 
following symptoms while he slept during service:  heavy 
snoring, periods of gasping for air, inhaling, but not 
breathing, easily started while sleeping, and the Veteran 
noting that he felt as if he had not slept at all during the 
night.  
The VA examiner, who conducted an examination for the 
Veteran's sleep apnea in April 2006, agreed that the Veteran 
experienced symptoms of sleep apnea during service.  The 
examiner explained that the Veteran's sleep apnea began 
during the Veteran's military service as noted by his falling 
asleep on duty and further substantiated by the Veteran's 
claims that he was having difficulty sleeping during that 
time but was unsure what was causing it until his later 
diagnosis of sleep apnea.  

The Board finds that there is medical evidence of a current 
diagnosis of sleep apnea, evidence of in-service incurrence 
of sleep problems, and medical evidence of a nexus between 
the sleep problems during service and the Veteran current 
sleep apnea.  For these reasons, the Board finds that 
Veteran's sleep apnea is related to the Veteran's military 
service on a direct basis.

Since the Board finds that the Veteran's sleep apnea is 
related to the Veteran's military service on a direct basis, 
an analysis of whether the Veteran's sleep apnea is secondary 
to his service-connected asthma is unnecessary.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


